DETAILED ACTION
This Office Action is in response to Application # 16/860,974 filed on April 28, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-3, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 101 and also claims 1-20 are rejected under 35 U.S.C. 112, Second Paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-3, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
A method of scalable mining of temporally correlated events comprising the steps of: 
a computer recording event occurrences as bitmaps at least at a fine grained interval 3and a coarse grained interval into a bitmap data structure;
4the computer filtering out events occurrences which occur above and below a 5minimum and maximum designated thresholds relative to the fine grained interval and 6the coarse grained interval;
7the computer identifying events occurrences having a same event occurrence bitmap 8at the fine grained interval and the coarse grained interval and placing the same event 9occurrence bitmaps into groups;
10the computer removing duplicate event occurrence bitmaps at the fine grained 11intervals within the groups;
12the computer creating transactions based on the groups;
13for each transaction created, applying optimized parallel frequent pattern growth to a 14plurality of other distributed computers to produce result sets;
15the computer merging all result sets from the plurality of distributed computers;
16the computer applying rule filtering and outputting remaining groups of events; and
17the computer representing the remaining groups as a distributed graph to output 18merged groups of temporally correlated events.
	The underlined portions of the claim fall under mental processes including an evaluation.
	This judicial exception is not integrated into a practical application because the claim adds generic computer elements such that the elements amount to the words "apply it" with the judicial exception. The additional elements being a computer system, a network, and a first remote client device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform basic functions such as sending and receiving data, processing and inputting data which are well-understood, routine and conventional computer functions per MPEP 2106.05(d), Symantec, Versata, Flook and Alice.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the independent claim. AS a whole and in combination the claims merely represent an abstract idea applied by a generic computer.

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8 and 17 recites the limitation "merging all results sets from the plurality of distributed computers” in phrase 8.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-7, 9-14 and 18-20 are rejected under the same rationale as the parent claim since the dependent claims inherit the same deficiencies as the parent claim.
	
Allowable Subject Matter
Claims 4, 5, 7, 11, 12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to amendment claims to overcome 35 U.S.C 101 and 35 U.S.C 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 20050114708 A1 disclose “System and method for storing raw log data”
US Pat. US 11423199 B1 disclose “System and method for determining post-modification building balance point temperature with the aid of a digital computer”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159